                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 JERRY O’NEIL                                       CV 19-140-M-DLC-KLD

                     Plaintiff,
                                                    ORDER
 vs.

 CHIP WEBER, et al.,

                     Defendants.

       Plaintiff requests that the Court allow him to cite statutes, case law, and

regulations that hyperlink to Google Scholar rather than Westlaw or Lexis Nexis.

(Doc. 11.) Good cause appearing,

       IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED. Any of

Plaintiff’s briefs filed in this matter referencing the administrative record may

include citations that hyperlink to Google Scholar. Plaintiff’s citations must follow

the citation form required by Local Rule 1.5(d).

       DATED this 30th day of December, 2019.

                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
